J-A25008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DAVID AND ELIZABETH SPENCER              :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 EUGENE C. MILLER, JR.                    :
                                          :
                      Appellant           :   No. 91 MDA 2020

              Appeal from the Judgment Entered March 12, 2020
                In the Court of Common Pleas of Tioga County
                    Civil Division at No(s): 0824-CV-2018


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                   FILED: JANUARY 14, 2021

     Eugene C. Miller, Jr. appeals from the judgment entered against him

and in favor of David and Elisabeth Spencer (collectively “the Spencers”) in

this action on a note secured by a mortgage. We affirm.

     We gather the following facts from the trial court’s opinion and the

certified record.      The Spencers owned real estate in Tioga County,

Pennsylvania.      They agreed to sell the property to Mr. Miller, while they

retained a life estate and continued to reside on the premises. Accordingly,

the Spencers conveyed the property to Mr. Miller in exchange for a $90,000

note, secured by a mortgage providing for five annual installment payments

of the principal plus interest.      The security instrument also contained

covenants regarding, inter alia, the payment of real estate taxes and

insurance premiums.
J-A25008-20


      Mr. Miller made several payments in accordance with the instruments,

but ultimately defaulted. The Spencers filed a complaint seeking to collect the

balance due on the note as well as unpaid real estate taxes and hazard

insurance premiums.     After preliminary objections were sustained and an

amended complaint filed, Mr. Miller filed an answer and new matter in which

he admitted that he defaulted on the payments. However, Mr. Miller denied

that he was responsible for the taxes and insurance premiums, and he claimed

that he was entitled to credits for value he conferred upon the Spencers,

namely a $600 well repair, a cow worth $1,300, and a $5,000 cash payment.

The Spencers filed a reply admitting that Mr. Miller was entitled to a $1,300

credit for the cow, but denied that he was entitled to the remaining $5,600

credit claimed.

      The case proceeded to a bench trial at which the only disputed issues

were whether Mr. Miller was responsible for the tax and insurance payments

and whether Mr. Miller was entitled to credits for the cash payment and well

repair.   Mr. Miller testified that he only purchased the property from the

Spencers to help them out, as he had money at the time and the Spencers

had helped him with his daughter. Mr. Miller stated that Mr. Spencer indicated

his plan to retire from operating a commercial garage on the property, and

Mr. Miller would be able to use it after another summer while the Spencers

lived in the property’s house. Mr. Miller contended that they agreed that the

Spencers would take care of the maintenance on the property while they lived


                                     -2-
J-A25008-20


there, and that he provided Mr. Spencer with $5,000 in cash, at Mr. Spencer’s

request, because he needed money. Mr. Miller further indicated that he paid

the tax bill once after Mr. Spencer refused, but declined to continue doing so

when Mr. Spencer failed to vacate the garage as promised. Mr. Miller also

paid the $600 well repair bill that the Spencers had sent to him because Mr.

Miller regularly did business with the repairman and did not want “to stiff him

on it.” However, Mr. Miller had no evidence to corroborate these payments.

See N.T. Trial, 9/11/19, at 17-23, 28.

      Mr. Spencer testified that Mr. Miller is the one who approached him

about buying the property, not the other way around, and that he never

received cash from Mr. Miller.   See id. at 6-8.    The Spencers offered the

written agreements to demonstrate that Mr. Miller had been responsible for

maintaining the property, including taxes and insurance premiums, as well as

documentary evidence of the amounts they expended as a result of Mr. Miller’s

failure to do so. See id. at Exhibits P-1—P-8.

      Following the parties’ filing of post-trial memoranda, the trial court

issued findings of fact and an opinion concluding that the Spencers were

entitled to judgment in the amount of $64,267.20, which is the sum of Mr.

Miller’s missed payments on the note plus interest and late charges, the real

estate taxes and late fees paid by the Spencers, and the insurance premiums

paid by the Spencers, less the credit for the cow.      See Findings of Fact,




                                     -3-
J-A25008-20


Discussion and Opinion, 10/9/19, at 4. The prothonotary entered judgment

on the verdict on October 11, 2019.

      Mr. Miller filed a timely, succinct post-trial motion seeking reduction of

the verdict by the $5,000 cash payment plus interest, as well as the removal

of the amounts the Spencers paid for taxes and insurance. See Post-Trial

Motion, 10/17/19. The post-trial motion does not reference the $600 well

repair payment. Mr. Miller also filed a praecipe to rescind the judgment while

the post-trial motion was pending. The trial court denied Mr. Miller’s motion

by order entered December 19, 2019.

      Mr. Miller filed a notice of appeal on January 17, 2020. Both Mr. Miller

and the trial court complied with Pa.R.A.P. 1925. Noting the absence of a final

judgment on the docket, this Court directed its entry. Mr. Miller complied, the

parties have filed their briefs, and the appeal is ripe for our disposition.

      Mr. Miller presents the following questions for this Court’s consideration:

      1.     W[ere the Spencers], not [Mr. Miller], responsible for the costs of
             real estate taxes and hazard insurance?

      2.     Should $600.00 of credit have been applied for [Mr. Miller]’s water
             well repair?

      3.     Should the $5000.00 cash payment alleged by [Mr. Miller] and
             supported by objective evidence have been credited?

Mr. Miller’s brief at v.

      We begin with a review of the applicable law.

      Our standard of review in non-jury cases is limited to: a
      determination of whether the findings of the trial court are
      supported by competent evidence and whether the trial court

                                      -4-
J-A25008-20


        committed error in the application of law. Findings of the trial
        judge in a non-jury case must be given the same weight and effect
        on appeal as a verdict of a jury and will not be disturbed on appeal
        absent error of law or abuse of discretion. When this Court
        reviews the findings of the trial judge, the evidence is viewed in
        the light most favorable to the victorious party below and all
        evidence and proper inferences favorable to that party must be
        taken as true and all unfavorable inferences rejected.

Landis v. Wilt, 222 A.3d 28, 34 (Pa.Super. 2019) (citation and internal

quotation marks omitted).       However, “for questions of law, an appellate

court’s standard of review is de novo and its scope of review is plenary.”

Dolan v. Hurd Millwork Co., Inc., 195 A.3d 169, 176 (Pa. 2018).

        Mr. Miller’s first question is whether, pursuant to the terms of the

parties’ agreements, the Spencers were responsible for the payment of real

estate taxes and insurance premiums. Accordingly, we review the language

of the instruments in question, as the terms of the parties’ contract are set by

“the plain terms of their written agreement.”       Nicholas v. Hofmann, 158

A.3d 675, 693 (Pa.Super. 2017).

        The note identifies Mr. Miller as the Borrower and the Spencers

collectively as the Lender, sets forth the borrowed amount and terms of

repayment, and provides that it is secured by a mortgage.          See Plaintiffs’

Exhibit P-7.      The recorded mortgage instrument provides the same

identifications of the Borrower and Lender and reiterates the payment

schedule and terms. See Plaintiffs’ Exhibit P-8. The mortgage also provides

a legal description of the mortgaged real estate, excepting and reserving, inter

alia,

                                       -5-
J-A25008-20


     unto the Grantors herein a life estate in the above described
     premises. Said life estate to expire at the death of the second
     Grantor herein. Said life estate shall expressly terminate sooner
     if the grantors herein do not continue to reside in said premises
     as their primary residence, Grantors herein shall be
     responsible for any and all maintenance and repair costs
     and upkeep of said premises as long as they retain
     possession of the premises.

Plaintiffs’ Exhibit P-8 at unnumbered 3 (emphasis added).

     Attached to the mortgage is a list of uniform covenants to which the

parties agreed. Among them are the following provisions pertinent to this

appeal:

     3. Charges; Liens. Borrower shall promptly pay all real
     estate taxes, and pay or arrange to be paid by Life Tenant
     assessments, charges, fines and impositions attributable to
     the Property which may attain priority over this Security
     Instrument, and leasehold payments or ground rents, if any.
     Borrower shall promptly furnish to Lender all notices of amounts
     to be paid under this paragraph. Upon request by Lender,
     Borrower shall promptly furnish to Lender receipts evidencing the
     payments.

           ....

     4. Hazard Insurance. Borrower shall keep the improvements
     now existing or hereafter erected on the Property insured
     against loss by fire, hazards included within the term “extended
     coverage” and any other hazards for which Lender requires
     insurance. This insurance shall be maintained in an amount
     sufficient to fully protect Lender’s security. The insurance carrier
     providing the insurance shall be chosen by Borrower subject to
     Lender’s approval which shall not be unreasonably withheld. This
     insurance may be required to be reimbursed to the
     Borrower by the Lender/Life Tenant, according to the life
     estate terms.

     5. Preservation and Maintenance of Property; Leaseholds.
     Borrower shall not destroy, damage or substantially change the
     Property, allow the Property to deteriorate or commit waste.

                                    -6-
J-A25008-20



Id. at unnumbered 4 (emphases added).

      Mr. Miller argues that, in light of the circumstances giving rise to the

agreements, namely, his version of the story in which he had no interest in

the real estate but decided to help the Spencers out because they had helped

him with his daughter, “[o]f course [Mr. Miller] expected [the Spencers] to

insure and pay taxes on the home they still were going to possess and own

for life.” Mr. Miller’s brief at 6 (emphasis omitted). He contends that the

Spencers’   position   is   disingenuous   and   contrary   to   the   “somewhat

contradictory terms” of the writings. Id.

      Mr. Miller asserts that the proper interpretation of the above-quoted

provisions is that the term of the life estate included in the mortgage making

the Spencers responsible for maintenance, repair, and upkeep of the property

activated the hazard insurance covenant provision that costs of insurance

“may be required to be reimbursed to the Borrower by the Lender/Life Tenant,

according to the life estate terms.” Id. He further maintains that, because

real estate taxes are assessments that may take priority over a mortgage, the

Spencers were required to pay them under the terms of the charges/liens

covenant. Id.

      We disagree completely. First, we view the evidence as to the factual

circumstances of the parties’ agreement in the light most favorable to the

Spencers, as they prevailed at trial. See Landis, supra at 34. Second, we

discern no ambiguities or contradictions in the terms of the writings. “When

                                      -7-
J-A25008-20


the terms of a contract are clear and unambiguous, the intent of the parties

is to be ascertained from the document itself.” Nicholas, supra at 693.

      The provision concerning charges and liens expressly places the burden

of promptly paying real estate taxes on Mr. Miller, the Borrower, and also

requires him to pay other assessments unless he arranges for them to be paid

by the Spencers as Life Tenants.       See Plaintiffs’ Exhibit P-8 at ¶ 3 of

unnumbered 4. “Borrower shall promptly pay all real estate taxes, and pay

or arrange to be paid by Life Tenant assessments, charges, fines and

impositions attributable to the Property which may attain priority over this

Security Instrument[.]”). Mr. Miller failed to pay nearly $9,000 in real estate

taxes, and offered no evidence that he made arrangements with the Spencers

for them to pay any penalties associated with the delinquency. Accordingly,

the trial court properly held that the Spencers were entitled to recover the

$10,651.58 they expended in satisfying Mr. Miller’s tax obligation.

      Likewise, the hazard insurance covenant clearly required Mr. Miller to

“keep the improvements now existing or hereafter erected on the Property

insured against loss by fire, hazards included within the term ‘extended

coverage’ and any other hazards for which Lender requires insurance.” Id. at

¶ 4 of unnumbered 4. It also stated that such “insurance may be required to

be reimbursed to the Borrower by the Lender/Life Tenant, according to the life

estate terms.” Id. The terms of the life estate specified in the mortgage

contain no provision regarding reimbursement for hazard insurance. The only


                                     -8-
J-A25008-20


obligation imposed upon the Spencers is to take care of “any and all

maintenance and repair costs and upkeep of said premises as long as they

retain possession of the premises.” Plaintiffs’ Exhibit P-8 at unnumbered 3.

Since there is a covenant concerning “preservation and maintenance” of the

property separate and distinct from that governing insurance, it is clear that

the parties did not intend hazard insurance premiums to fall under the

umbrella of maintenance costs. Therefore, the trial court correctly held that

Mr. Miller was required to reimburse the Spencers for the $350.70 they paid

for insurance.

      Having concluded that Mr. Miller’s first issue merits no relief, we turn to

his remaining arguments, both of which challenge the trial court’s failure to

find that he was entitled to credit for payments made to or on behalf of the

Spencers when calculating the Spencers’ damages.         Specifically, Mr. Miller

contends that he should have received a $600 credit for the well repair bill he

satisfied because the trial court concluded that the repair had been made and

determined that the maintenance cost was the Spencers’ responsibility, and

Mr. Miller testified that the bill was $600, though he had no documentation to

corroborate the amount.     See Mr. Miller’s brief at 6-7.    Mr. Miller further

asserts that the trial court abused its discretion in rejecting Mr. Miller’s

testimony that he handed Mr. Spencer $5,000 in cash, arguing as follows:

            [Mr. Miller] was very specific in testifying about [Mr.]
      Spencer needing [a] cash injection, but not wanting his wife to
      know, about their relationship that prompted [Mr. Miler] to honor
      that request, about the time frame, and about the exact location

                                      -9-
J-A25008-20


      where he handed it to Appellee. The only denial from [Mr.
      Spencer] was when he was asked the leading question “And you
      never received any cash payments?” he answered “I never seen
      any.”

             The objective evidence which should have in every case
      sufficiently supported [Mr. Miller’s] statement that he had made
      the $5000.00 cash payment is the fact that the 2014 [mortgage]
      payment, accepted without complaint by [the Spencers], was
      $16,375 rather than the scheduled 21,375.00. No claim was
      made for this $5000.00 [Mr. Spencer] now appears to deny until
      4½ years later, with the filing of Complaint. . . .

           Apparently [Mr.] Spencer still does not want his wife to
      know.

Id. at 7-8 (citations omitted; emphasis in original).

      Our review of these claims is guided by the following principles. “The

duty of assessing damages is within the province of the fact-finder and should

not be interfered with unless it clearly appears that the amount awarded

resulted from partiality, caprice, prejudice, corruption or some other improper

influence.”   Epstein v. Saul Ewing, 7 A.3d 303, 315 (Pa.Super. 2010)

(internal quotation marks omitted). In determining the amount due, the fact

finder “is free to accept all, part, or none of the evidence.”       Id. at 314.

Furthermore, “[i]ssues not preserved in a post-trial motion are waived,” and,

thus, unreviewable by this Court.    Garwood v. Ameriprise Fin., Inc., 240

A.3d 945, 948 (Pa.Super. 2020) (cleaned up).

      As noted above, Mr. Miller made neither explicit nor implicit reference

to the $600 well repair payment in his post-trial motion. His one-sentence

motion was, in its entirety, as follows: “[Mr. Miller] moves for post-trial relief


                                     - 10 -
J-A25008-20


on crediting him with $5000.00 previously paid, plus reduction of interest,

plus removal of the taxes and insurance paid by [the Spencers] from the

judgment, for the reasons testified to at trial and described in his Post-Trial

Memorandum.” Post-Trial Motion, 10/17/19. Accordingly, Mr. Miller’s claim

related to the well repair is waived. See Garwood, supra at 948.

         Regarding the alleged $5,000 cash payment, the trial court expressly

found Mr. Miller’s testimony to be incredible. See Findings of Fact, Discussion

and Opinion, 10/9/19, at 3 (“Addressing the claim for a credit for cash

payment, the [c]ourt does not find credible the claim that the funds were

actually paid to [Mr. Spencer].”).   The Spencers note that the trial court’s

credibility determination is supported by Mr. Spencer’s denial, namely by “[Mr.

Miller’s] admission that all of his prior payments were made via check and

[Mr. Spencer’s] testimony that he never received any cash payments.” The

Spencers’ brief at 9 (citations omitted).

         Viewing the record in the light most favorable to the Spencers and

rejecting all inferences unfavorable to them, as we must, we cannot conclude

that the trial court’s determination that Mr. Miller was not entitled to a credit

for $5,000 constituted an abuse of discretion.      See Landis, supra at 34.

Consequently, we have no grounds to disturb the factual findings of the trial

court.

         Judgment affirmed.




                                     - 11 -
J-A25008-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/14/2021




                          - 12 -